This appeal is from an order of the judge of the district court of Nacogdoches county, made in chambers on August 31, 1912, dissolving a temporary restraining order theretofore issued by said judge in a suit for injunction brought by appellants against appellees. The nature and result of said suit is fully set out in the opinion of this court filed on December 18, 1912, in an appeal pending in this court styled A. D. Simpson et al. v. City of Nacogdoches et al., 152 S.W. 858; said appeal being from an order of said district judge made on September 2, 1912, refusing appellants' prayer for temporary injunction.
We do not think any right of appeal is given by article 4644 of the Revised Statutes of this state from an order dissolving a temporary restraining order, as distinguished from a temporary injunction, and for this reason this appeal should be dismissed. If such right of appeal is given by the statute, this appeal should nevertheless be dismissed because the appeal before mentioned from the order refusing a temporary injunction is by the appellants in this appeal against the appellees herein, and involves the identical issues presented by this appeal.
For the reasons indicated, we are of opinion that this appeal should be dismissed, and it has been so ordered.